Case 9:18-cv-80176-BB Document 613-1 Entered on FLSD Docket 09/03/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                         CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense Research,
   LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                        ORDER GRANTING JOINT MOTION TO EXTEND CERTAIN
                           PRE-TRIAL DEADLINES AND RESET THE TRIAL

         THIS CAUSE is before the Court on the Parties’ Joint Motion To Extend Certain Pre-

  Trial Deadlines And Reset The Trial, ECF No. [ ] (“Motion”). The Court has reviewed the

  Motion, the record in this case, the applicable law, and is otherwise advised.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [ ], is GRANTED.

             2. The Court’s Order Scheduling Trial, ECF No. [605], is AMENDED as follows:

                 This cause is set for trial during the Court’s two week trial calendar, beginning

                 on January 4, 2021 at 9:00 a.m. at the United States courthouse, 400 North

                 Miami Avenue, Courtroom 10-2, Miami, Florida. The parties shall appear before

                 the Court for calendar call at ______ on ___________.

             3. The Court’s Order of Instructions before Calendar Call, ECF No. [607]

                 (“Amended Order”), is AMENDED as to the following deadlines:

                 Proposed Verdict Form                                 December 21;
Case 9:18-cv-80176-BB Document 613-1 Entered on FLSD Docket 09/03/2020 Page 2 of 2




                Proposed Voir Dire Questions                         December 21;

                Exhibit List/Objections, etc.                        December 21;

                Demonstrative and Summary Exhibits:                  December 28.

     All other pre-trial deadlines in the Amended Order are unaffected by this order.




                                                                     ______________________
                                                                     JUDGE BETH BLOOM
                                                                     United States District Judge


        Copies to:

        Counsel of Record




                                                 2
